

116 S579 ENR: To make a technical correction to the ALS Disability Insurance Access Act of 2019.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. 579IN THE SENATE OF THE UNITED STATESAN ACTTo make a technical correction to the ALS Disability Insurance Access Act of 2019.1.Retroactive access to social security disability benefits individuals with amyotrophic lateral sclerosis (ALS)(a)In generalSection 2(b) of the ALS Disability Insurance Access Act of 2019 (Public Law 116–250) is amended by striking applications for disability insurance benefits filed after the date of enactment of this Act and inserting applications for disability insurance benefits approved after the date that is 5 months before the date of enactment of this Act.(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of the ALS Disability Insurance Access Act of 2019 (Public Law 116–250).Speaker of the House of RepresentativesVice President of the United States and President of the Senate